Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MATHEW ANDERSON on 1/11/2022.
Note that this examiner’s amendment replaces the examiner’s amendment previously made of record in the office actions of January 10, 2022 and October 18, 2021 as several informalities in the text of the amendment were identified. 
The claims are amended as follows:

Claim 1 (Currently Amended).  A stacked, high-blocking InGaAs semiconductor power diode comprising: 
a first metallic terminal contact layer formed at least in regions; 
a highly doped semiconductor contact region of a first conductivity type, having a dopant concentration greater than 1•1018 N/cm3 and having a first lattice constant; 
a drift layer of a second conductivity type, having the first lattice constant and having a layer thickness greater than 10 µm; 
a semiconductor contact layer of the second conductivity type, including an upper side and an underside, and having a dopant concentration greater than 5•1017 N/cm3 and a layer thickness of more than 0.5 µm and less than 850 µm; 
a second metallic terminal contact layer, 
wherein the first metallic terminal contact layer is formed above the highly doped semiconductor contact region, the highly doped semiconductor contact region is formed above the drift layer, the drift layer is formed above the semiconductor contact layer, and the semiconductor contact layer is formed above the second metallic terminal contact layer,
wherein the second metallic terminal contact layer is integrally connected to the underside of the semiconductor contact layer, wherein the semiconductor contact layer has a second lattice constant at least on the underside, and the second lattice constant being the lattice constant of InP, 
wherein the drift layer and the highly doped semiconductor contact region each comprise an InGaAs compound or consist substantially of InGaAs, 
wherein the first lattice constant is higher than the lattice constant of GaAs, and wherein the highly doped semiconductor contact region is directly adjacent to the drift layer, or 
wherein the highly doped semiconductor contact region is separated from the drift layer by a doped intermediate layer, the doped intermediate layer being directly adjacent to the drift layer and the highly doped semiconductor contact region being directly adjacent to the doped intermediate layer,
wherein the doped intermediate layer is a single layer of the first conductivity type.

Claim 2 (Cancelled).

Claim 3 (Currently Amended). The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein the highly doped semiconductor contact region is spaced a distance apart from the drift layer by the doped intermediate layer of the first conductivity type and having a dopant concentration of less than 5•1015 N/cm3 and having the first lattice constant and a thickness between 1 µm and 30 µm, and wherein the doped intermediate layer comprises an InGaAs compound or consists substantially of InGaAs.

Claim 4 (Cancelled).

Claim 9 (Currently Amended). The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein the highly doped semiconductor contact region is a planar layer or has a trough-shaped design.

Claim 10 (Currently Amended). The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein the highly doped semiconductor contact region, the drift layer, and the semiconductor layers contact layer have a monolithic design.

Claim 14 (Cancelled).

16. (New) The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein the layer thickness of the semiconductor contact layer is less than 150 µm.

17. (New) The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein the layer thickness of the semiconductor contact layer is less than 450 µm.

18. (New) The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein the layer thickness of the semiconductor contact layer is less than 650 µm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        

                                                                                                                                                                                                       

/WASIUL HAIDER/Examiner, Art Unit 2819